Citation Nr: 0400583	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-12 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans 
Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

For the reason discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part. 


REMAND

A diagnostic impression of PTSD by VA was documented in 
January 2003. 

The veteran asserts that, while stationed in Germany, during 
the period from March through May 1973, he was subjected to 
enemy fire from across the border in then Czechoslovakia and 
that he returned fire.  

Since evidentiary development is needed to assist the veteran 
in substantiating his claim, the case is REMANDED for the 
following:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  

2.  Other than Company A and Company B, 
4th Battalion, 64th Armor, 3rd Infantry 
Division, ask the veteran to identify any 
other unit he served in while in Germany. 

3.  Request from the United States Armed 
Forces Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 
22150-3197, the unit histories, including 
lessons learned and operational reports, 
for Company A and Company B, 4th 
Battalion, 64th Armor, 3rd Infantry 
Division, and any other unit the veteran 
identifies, for the period from March to 
May 1973.  Also ask USASCRUR for any 
information that may corroborate the 
border incidents the veteran describes.    

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  The examination should 
include psychological testing including 
the PTSD sub scales.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record.  The examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner is asked to determine (1) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied and (2) whether there is a 
nexus between PTSD and one or more of the 
in service stressors found to be 
established by the RO.  The claims folder 
must be made available to the examiner 
for review.  

5.  Upon completion of the above 
development, adjudicate the claim 
considering all the evidence of record.  
If the benefit sought remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



